Citation Nr: 1228975	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-08 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for liver disease, diagnosed as hepatitis C.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied service connection for hepatitis C.


FINDINGS OF FACT

There is no nexus between any in-service disease or injury and the Veteran's current liver disease, hepatitis C.


CONCLUSION OF LAW

The criteria establishing service connection for a lever disease, currently diagnosed as hepatitis C, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008) (eliminating the requirement that VA request that a claimant submit any evidence in his possession that might substantiate the claim for claims pending before VA on or after May 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in January 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the January 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment, including the results of private blood tests for hepatitis C.  The Veteran's statements in support of the claim are of record, and the Veteran submitted his responses to a VA hepatitis C questionnaire.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA has a duty to provide an examination or medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was scheduled for a March 2011 VA medical examination to determine the etiology of his hepatitis C disability.  Records in his claims file show that he failed to appear for the examination.  

VA regulations provide that, in the case of an original claim, if a Veteran fails to report for a scheduled examination without good cause, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2011).  In this case, the Veteran failed to appear at his scheduled examination, and has not provided good cause for doing so.  He is presumed to have been properly notified of the examination, and he has not indicated that there was any deficiency in the notice of examination.  See Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to exam).  Further, he has not requested that the VA examination be rescheduled.  The examination was necessary because there was (and is) no medical opinion linking the current hepatitis to service; and various in-service and post-service risk factors for hepatitis have been reported.  VA has complied with its duty to obtain an examination.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cirrhosis of the liver (a chronic disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998).

The following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows:

 HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).

 Population studies suggest HVC can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .

 The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission. 

 The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

CONCLUSION: The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.
VBA Fast Letter 04-13 (June 29, 2004).  

The Veteran's April 1971 enlistment examination and April 1971 medical history reports are negative for liver issues.  On his medical history report, he denied drug use, excessive drinking habits, or ever being treated for hepatitis.

The Veteran's in-service treatment records are void of any diagnosis of hepatitis or other liver disease.  Those records, however, do demonstrate that the Veteran was vaccinated during service.

The Veteran's August 1972 separation examination was negative for any disability of the liver. 

A January 1989 inpatient admission note indicates that the Veteran was treated for an acute episode of hepatitis in 1973.  There is no indication of the type of hepatitis diagnosed, the length of the episode, or the treatment provided, though the Board notes in this regard that hepatitis C was not a recognized diagnosis in 1973.  Additionally, the 1973 diagnosis was not during the Veteran's period of service.  

While receiving treatment at a VA medical center in July 1987, the Veteran denied intravenous drug use.

A December 1988 VA treatment record indicates that the Veteran was alcohol dependent.  He informed the treatment provider that he had "liver problems" and wanted to stop drinking alcohol. 

A December 1988 VA record indicates that the Veteran was provided rehabilitation treatment for alcohol and drugs.

In conjunction with a separate claim for benefits, the Veteran submitted a statement in May 1991 indicating that, beginning in 1981, he had begun to use drugs and alcohol.  

According to a November 1991 psychological evaluation report, the Veteran acknowledged that he began using heroin during service and left Vietnam "an alcoholic and a drug addict."  Following discharge, the Veteran continued to abuse alcohol, marijuana, and occasionally heroin.  The report noted that the Veteran had been treated for hepatitis, and indicated that the Veteran "ha[d] sustained moderate to severe liver damage associated with his alcohol and drug abuse."

The Veteran was diagnosed with hepatitis C following a May (or June) 2005 blood test.  The Board notes in this regard that a letter to the Veteran dated May 23, 2005 informed him of the results, but that the test results, including handwritten notations on the results, indicate that the tests were performed in June 2005; the discrepancy does not affect the Board's determination in this matter.

In a VA questionnaire completed in January 2010, the Veteran denied all risk factors for hepatitis C except for shared toothbrushes or razor blades.  

In a January 2010 statement, the Veteran indicated that he associated his hepatitis C diagnosis with various events in service, including airgun inoculations, dental procedures, shared razors, loading injured and bloody soldiers into helicopters, burying Vietnamese soldiers who had been killed in combat and were covered in blood.  The Veteran also indicated that in 1985, after having donated blood, he was told that he could not donate blood again, but was not provided a reason.  

In his July 2010 notice of disagreement, the Veteran reiterated the various potential risk factors from service that he included in the January 2010 statement.  He also acknowledged smoking heroin during service.  

Analysis

The Veteran has a current diagnosis of hepatitis C, satisfying the first element of service connection-a current disease.  See Shedden, 381 F.3d at 1167.  

The Veteran has also provided competent evidence of potential in-service risk factors for hepatitis C, including shared razors, dental procedures, airgun inoculations, exposure to blood; thus, the Veteran has satisfied the second prong of service connection, an in-service event or injury.  Id.  

There is no competent evidence, however, to satisfy the third element needed for a grant of service connection: a nexus between the Veteran's various in-service risk factors and his diagnosis of hepatitis C.  Id.  

The Veteran was diagnosed as having hepatitis C in 2005, approximately 33 years after he separated from service.  While the Veteran would be competent to describe continuity of symptomatology since service, he has not done so.  

There is no indication that the Veteran's current hepatitis C symptomatology began until 2005.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that a layperson is competent to report on the onset and continuity of his symptomatology).  As the Veteran acknowledged in a January 2010 statement, he "didn't know [he] had [hepatitis C] until [he] applied for life insurance" in 2005 and had blood tests taken.  He has never asserted that the hepatitis C symptomatology was present prior to his 2005 diagnosis.  The Veteran reportedly had an acute case of hepatitis in 1973, but there is no evidence linking this episode to service or to the currently diagnosed hepatitis C.

While the Veteran has proffered his own opinions relating hepatitis C to his in-service risk factors, his opinion concerning the etiology of hepatitis C, a complex medical condition requiring blood tests to diagnose, is not competent.  As a lay person, the Veteran would not be competent to evaluate his risk factors and say that one was a more likely cause of hepatitis C than another.  This is not a matter subject to lay observation.   Cf. Jandreau, 492 F.3d at 1376-77.  

There is no evidence that the Veteran has ever had cirrhosis of the liver; hence service connection would not be possible on the basis of the presumptions accorded chronic diseases, such as cirrhosis.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hepatitis C is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


